SPAETH, Judge,
concurring:
I agree that the lower court’s order should be reversed and the case remanded for an evidentiary hearing at which the merits of the issues raised in appellant’s PCHA petition may be considered. I write separately because of Judge WIEAND’s comments in footnote 2 of his opinion.
It is indeed “vexing” that we are reviewing appellant’s fourth PCHA petition and I agree with Judge WIEAND that post-conviction procedures have become too complex and therefore often unduly protracted. A review of those procedures could do no harm, and might prove valuable. As part of that review, I too should like to see a consideration of whether it would not be better to return to the doctrine of “fundamental error,” abolished by Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Beyond this, I am unable to agree with Judge WIEAND. Of course it is “offensive” “[t]o permit unlimited and largely unfounded claims of ineffective assistance [of counsel].” But the fact is that all too often persons accused of crime do indeed receive ineffective assistance of counsel; their claims are by no means “unfounded.” See, e.g., Commonwealth v. Hoetzel, 284 Pa.Superior Ct. 623, 426 A.2d 669 (1981) (failure to request charge relating to constructive possession and failure to object to erroneous simple possession charge); Commonwealth v. Candia, 286 Pa.Superior Ct. 282, 428 A.2d 993 (1981) (“grossly inappropriate” questioning of defendant by defense counsel opened door and subjected defendant to *73ridicule regarding past drug-related activities); Commonwealth v. Stiefel, 286 Pa.Superior Ct. 259, 428 A.2d 981 (1981) (failure to produce crucial witnesses); Commonwealth v. Lennox, 286 Pa.Superior Ct. 41, 428 A.2d 228 (1981) (filing of boiler-plate post-verdict motions resulting in waiver); Commonwealth v. Russo, 283 Pa.Superior Ct. 421, 424 A.2d 536 (1980) (failure to object to prosecutor’s open challenge to defendant to take witness stand); Commonwealth v. Zaborowski, 283 Pa.Superior Ct. 132, 423 A.2d 1023 (1980) (failure to file amended PCHA petition or brief); Commonwealth v. Parker, 281 Pa.Superior Ct. 360, 422 A.2d 509 (1980) (failure to file brief as ordered by Superior Court); Commonwealth v. Johnson, 280 Pa.Superior Ct. 309, 421 A.2d 737 (1980) (failure to file post-verdict motions properly and to protect defendant’s right of appeal). The limitations suggested by Judge WIEAND would, I fear, often result in excusing careless counsel. Our time might be saved. But justice would not be served.